EXHIBIT 10.1

 



 

EMPLOYMENT TERMINATION AND GENERAL RELEASE AGREEMENT

 

This EMPLOYMENT TERMINATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is
entered into and shall be effective as of February 24, 2012 (“Effective Date”),
among VITACOST.COM, INC., a Delaware corporation (the “Company”) and STEPHEN
MARKERT (“Employee”).

RECITALS

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement (the “Original Agreement”) effective as of October 19, 2010, by and
between the Company and Employee; and

WHEREAS, the Company and Employee now wish to set forth in this Agreement all of
their respective rights and obligations resulting from the termination of
Employee’s employment by the Company and the termination of the Employment
Agreement. Capitalized terms used herein and not otherwise defined shall have
the meaning as set forth in the Agreement

NOW, THEREFORE, in consideration of the mutual promises and covenants between
the Parties, the sufficiency of which is hereby acknowledged, the Company and
Employee hereby covenant and agree as follows:

AGREEMENT

1. Termination of Employment. Effective as of February 24, 2012 (the
“Termination Date”), the Employee’s employment as interim Chief Financial
Officer of the Company, is hereby terminated pursuant to Section 6(a)(iv) of the
Employment Agreement. In addition, except as otherwise set forth in this
Agreement, effective as of the Termination Date, the Employment Agreement is
hereby terminated and the Employee shall no longer have any rights and/or
benefits thereunder. 

2. Severance Benefits. In exchange for the promises contained in this Agreement,
subject to (i) the receipt of a full and unconditional release from the Employee
in form and substance acceptable to the Company within thirty (30) days
following the Termination Date and the expiration of any revocation period
applicable thereto; and (ii) any amounts owed by the Employee to the Company
under any contract, agreement or loan document entered into after the date
hereof (including, but not limited to, loans made by the Company to the
Employee), the Company shall pay and provide to the Employee, and the Employee
shall be entitled to receive, a lump sum payment in an amount equal to $225,000
(the “Severance Amounts”).

3. Tax Consequences of Payments. All amounts payable to Employee under this
Agreement shall be subject to such withholdings and deductions by the Company as
are required by law. 

4. Waiver of Reinstatement/Re-Employment. Employee agrees and recognizes that
Employee’s employment relationship with Company has been permanently and
irrevocably dissolved. Employee expressly waives reinstatement, re-employment
and/or claim of right to employment by Company whatsoever, and agrees that
Employee does not now and will not in the future seek re-employment or
independent contractor status with Company. 

 

 

5. Release. Employee, on Employee’s behalf and on behalf of Employee’s
successors, assigns, agents, heirs, executors, personal representatives,
trustees and legal representatives, for good and valuable consideration as set
forth in paragraph 1 herein, hereby voluntarily and irrevocably releases and
forever discharges the Company and any and all related entities, subsidiaries,
affiliates, subdivisions, as well as their respective current and former
directors, officers, members, shareholders, agents, supervisors, employees,
attorneys, predecessors or successors in interest, assigns, insurers or other
representatives, both in their official and individual capacities (collectively
referred to herein as the “Releasees”), from and against any and all claims,
obligations, debts, liabilities, demands, or causes of action of any kind
whatsoever (all collectively referred to herein as the “disputes”), including
but not limited to, any disputes arising out of Employee’s employment and
separation from Employee’s employment with the Company, including any claims for
severance or ownership of equity in any Releasee. Employee expressly
acknowledges and agrees that this release acquits, discharges, and releases the
Releasees from any and all claims or disputes Employee has or believes Employee
may have against the Releasees, arising under any federal, state, local or
foreign statute or regulation, including, without limitation, those relating to
unfair or discriminatory employment practices or wage and hour or wage
collection laws, including but not limited to, Title VII of the Civil Rights Act
of 1964, as amended, the Americans With Disabilities Act, as amended, the Equal
Pay Act, the Employee Retirement Income Security Act of 1974, the Consolidated
Omnibus Budget Reconciliation Act of 1985, the Internal Revenue Code, the Family
and Medical Leave Act, the Workers Adjustment and Retraining Act, federal and
state whistleblower laws, (and any and all amendments to any and all of the
foregoing laws), and any other federal or state law or local ordinance dealing
with employment compensation, discrimination, retaliation or wrongful discharge.
Employee also agrees that this release includes claims based on theories of
contract or common law, including, but not limited to, breach of oral, written
and/or implied contract, breach of an implied covenant of good faith and fair
dealing, wrongful discharge under any theory, including for lack of good cause,
in violation of public policy, and constructive discharge, intentional and
negligent infliction of emotional distress, negligent hiring, retention and
supervision, assault, battery, negligence, misrepresentation or fraud of any
kind, duress, breach of fiduciary or other duty, invasion of privacy,
defamation, and interference with contract and/or prospective economic
advantage. Employee understands that this list is not intended to be exhaustive
but merely illustrative. 

Employee, who is over the age of 40, has been advised, pursuant to the Older
Workers Benefit Protective Act (“OWBPA”), that by signing this release Employee
is specifically waiving any claims Employee might have which have accrued prior
to the execution date of this release under the Age Discrimination in Employment
Act of 1967 (“ADEA”). Employee acknowledges, represents and agrees that this
release shall result in a waiver and release of any rights Employee has under
the ADEA, and Employee acknowledges, represents and agrees that Employee
understands Employee’s rights under the OWBPA, including but not limited to,
Employee’s right to consider this release for a period of twenty-one (21) days
after Employee’s receipt of the release and (7) days to revoke it after Employee
signs this Agreement. Employee acknowledges that by releasing any such claims
under the ADEA, in addition to the other claims set forth in this Agreement,
that Employee so releases and waives these claims in exchange for the valuable
consideration referred to above. However, the rights or claims under the ADEA
which may arise after the date of the Agreement shall not be deemed waived by
the Release.

 

 



 

6. Covenant Not to Sue. Employee represents and warrants that Employee has not
assigned or transferred or purported to assign or transfer any claim against the
Releasees, and is fully entitled to release the same, and Employee has not
currently filed any lawsuits or actions with any federal, state, or local court
against the Company and agrees not to sue the Company in connection with any of
the matters released under Section 5 above. Employee agrees not to accept,
recover or receive any monetary damages or any other form of relief which may
arise out of or in connection with any administrative remedies which may be
filed with or pursued independently by any governmental agency or agencies,
whether federal, state or local. Employee agrees not to testify for, appear on
behalf of, or otherwise assist in any way any individual, company, or agency in
any claim against the Company, except, unless, and only pursuant to a lawful
subpoena issued to Employee. If such a subpoena is issued, Employee will
immediately notify the Company and provide it with a copy of the subpoena. This
Agreement does not prohibit Employee from filing a charge with a government
agency, but this Agreement does release any claim which Employee has or may have
for monetary relief, reinstatement, or for any other remedy for Employee
personally, arising out of any proceeding before any government agency or court
which has otherwise been specifically released hereunder. If any agency or court
should take jurisdiction over any matter in which Employee has or may have any
personal interest, whether initiated by Employee or otherwise, Employee will
promptly inform that agency or court that this Agreement constitutes a full and
final settlement by Employee of all claims released under this Agreement. Thus,
Employee understands and agrees that this Agreement constitutes a full and final
bar to any and all claims of any type that Employee now has against the Company,
of and from any and all actions, causes of action, damages or demands of
whatever name or nature arising out of any and all incidents or matters which
have arisen or may arise from the beginning of time to the Termination Date of
this Agreement. However, this Agreement does not affect claims of Employee
arising out of this Agreement.

7. Confidentiality. Except as otherwise expressly provided, the parties agree
that the terms and conditions of this Agreement are and will be deemed to be
confidential and hereafter will not be disclosed by either party to any other
person or entity, except (a) as may be required by law; (b) Employee may
disclose to prospective employers the dates of Employee employment, positions
held, evaluations received, duties and responsibilities and salary history with
the Company, (c) any party may disclose the existence, circumstances, terms,
amount, contents, and fact of this Agreement to any attorneys representing them
in this matter (provided that such parties are advised of this section and agree
to abide by the terms hereof), and (d) the Company may disclose this Agreement
to any possible lending or financing source for the Company or to any party
undertaking due diligence with respect to the Company or any advisors to any
such persons (provided that such parties are advised of this section). Employee
agrees that if Employee finds it necessary to disclose the existence or terms of
this Agreement to Employee attorneys (i) Employee will advise such persons of
this Section and that they are under an obligation to maintain the absolute
confidentiality of such information and (ii) such persons shall agree to abide
by the terms hereof. Each party assumes full responsibility pursuant to all
terms of this Agreement for any such person’s breach of this confidentiality
clause. In addition, as of the Termination Date, the Employee shall return all
of the Company's property in his possession including but not limited to all
cell phones, laptops, passwords, and keys. The Employee shall also return to the
Company or destroy all Company documents or Company electronic documents in the
Employee’s possession. The Employee represents and warrants that he has not
retained any copies, electronic or otherwise, of such property.

 

 



 

8. Work Product. Employee agrees that while employed by Company all creations of
Employee including, without limitation, copyrights, trademarks, trade secrets,
patents, moral rights, contract and licensing rights (“Work Product”) solely
belong to Company and are “works made for hire” within the meaning of the
Copyright Act. Any and all rights of whatever kind and nature, now or hereafter,
to make, use, sell, license, distribute or otherwise transfer and reproduce such
Work Product in any and all media throughout the world, are and shall be the
sole property of the Company. To the extent to which any works may not be “works
made for hire”, Employee hereby irrevocably assigns to Company, and waives all
rights in, all right, title and interest worldwide in and to all Work Product.
To the extent reasonably required, Employee shall cooperate after employment
with Company in retaining, obtaining or maintaining such rights, including, but
not limited to, execution of any required documentation, including but not
limited to, declarations of inventorship, powers of attorney and assignment
documents. If the Company is unable because of Employee’s mental or physical
incapacity or for any other reason to secure Employee’s signature to apply for
or to pursue any application for any United States or foreign patents or
copyright registrations assigned to the Company in accordance herewith, then
Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Employee’s agent and attorney in fact, to act
for and in Employee’s behalf and stead to execute and file any such applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of letters patent or copyright registrations thereon with the same
legal force and effect as if executed by Employee.

9. Non-Disclosure and Non-Solicitation. While employed by Company, Employee was
exposed to confidential information about Company’s and third parties’
businesses. “Confidential Information” includes any and all proprietary
information relating and/or belonging to the Company, whether in oral, written,
graphic, electronic, machine-readable form, or any other means, including
without limitation: know-how, trade secrets, recipes, formulas, techniques,
security measures, customer proposal and pricing strategies and information,
past, current and potential client or customer lists, data bases, inventions,
improvements, concepts and ideas, business plans and proposals, technical data,
research reports, designs and specifications, program design, implementation,
operational practices and methodologies, new product and service developments,
comparative analyses of competitors and competitive products, services and
operating procedures, passwords, salaries, financial, strategy, bank account,
corporate structure, work histories, personal background and contact
information, employment reviews, partnership/affiliation arrangements, clients,
financing arrangements, marketing plans, programming techniques, ranking
techniques, sources of services and goods, costs, profits, methods of obtaining
new clients, competitive analyses, personnel information, and financial data.

 

 



Employee acknowledges and agrees that the restrictive covenants set forth in the
Employment Agreement, including without limitation Section 7, remain in full
force and effect, and nothing in this Agreement is intended to modify, alter, or
waive the obligations therein.

10. No Admissions. The parties agree that the entry of the parties into this
Agreement, and the promises contained herein, is not and will not be construed
to be an admission of liability on the part of any party hereto.

 

11. No Disparaging Conduct. Neither Employee nor the Company will commit any act
or omission that would tend to disparage or adversely affect the reputation of
the other party or any present or future subsidiaries, parents or affiliates of
the other party or any of their respective principals, officers, directors,
shareholders, members, managers, employees, businesses or operations. Without in
any way limiting the generality of the foregoing, neither Employee nor the
Company will make any disparaging or unfavorable statements to any third party,
either orally or in writing, regarding the other party or any present or future
subsidiaries, parents or affiliates of any other party or any of their
respective principals, officers, directors, shareholders, members, managers,
employees, businesses or operations.

 

12. Cooperation. The Employee agrees to cooperate fully with the Company in its
defense of or other participation in any administrative, judicial or other
proceeding arising from any charge, complaint or other action which has been or
may be filed.

13. Notices. Any notice required or permitted to be given under this Agreement
will be sufficient if in writing and will be effective when received if sent,
postage-prepaid, by certified or registered mail, return receipt requested, or
by overnight delivery service against receipt, to the addresses below or to such
other address as any party designates by written notice to the others:



If to Employee: Last known address in the Company’s records     If to the
Company: Attn:  General Counsel   Vitacost.com, Inc.   5400 Broken Sound Blvd.
NW, Suite 500   Boca Raton, Florida 33487


14. Governing Law; Jurisdiction; Construction; Severability. This Agreement
shall be governed by and interpreted in accordance with the laws of the State of
Florida without regard to conflicts of law principles. The parties agree that
this Agreement was made and entered into in Florida and each party hereby
consents to the jurisdiction of a competent court in Palm Beach County, Florida
to hear any dispute arising out of this Agreement. By execution and delivery of
this Agreement, each party irrevocably submits to the personal and exclusive
jurisdiction of such courts for itself or himself, and in respect of its or
Employee property with respect to such action. Each party agrees that venue
would be proper in any of such courts, and hereby waives any objection that any
such court is an improper or inconvenient forum for the resolution of any such
action. The parties further agree that the mailing by certified or registered
mail, return receipt requested, to the addresses specified for notice in this
Agreement, of any process or summons required by any such court will constitute
valid and lawful service of process against them, without the necessity for
service by any other means provided by statute or rule of court. The parties
agree that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party will not apply in the interpretation of this
Agreement. In the event that any provision of this Agreement is found to be void
or unenforceable by a court of competent jurisdiction, then such unenforceable
provision will be deemed modified so as to be enforceable (or if not subject to
modification then eliminated herefrom) for the purpose of those proceedings to
the extent necessary to permit the remaining provisions to be enforced.

 




 

 



15. Entire Agreement; Amendment; No Waiver. This Agreement contains the entire
agreement of the parties, and the parties hereby acknowledge and agree that this
Agreement supersedes any prior statements, writings, promises, understandings or
commitments between or among the Company on the one hand, and Employee, on the
other hand , except that nothing in this Agreement is intended to supersede or
replace the Non-Compete Agreement. This Agreement may not be modified or amended
without the express written consent of the parties hereto. Any failure by any
party to enforce any of its rights and privileges under this Agreement will not
be deemed to constitute waiver of any rights and privileges contained herein.

16. Assignment. The rights and obligations of the Parties under this Agreement
will inure to the benefit of and will be binding upon the heirs, legal
representatives, successors and permitted assigns of the parties.
Notwithstanding anything contained herein to the contrary, the Company will have
the right to assign this Agreement to any of its subsidiaries, direct or
indirect parents or other affiliates and to any entity that acquires all or
substantially all of its assets or substantially all of the assets of the
Company, provided that such entity assumes the obligations of the Company under
this Agreement. Except as otherwise set forth in this Agreement, no party may
assign Employee or its rights or obligations under this Agreement without the
prior written consent of the other party.

17. Jointly Drafted; Waiver of any Conflict of Interest. This Agreement is
deemed to have been drafted jointly by the parties. Any uncertainty or ambiguity
shall not be construed for or against any other party based on attribution of
drafting to any party.  

18. Preservation of Indemnification Rights. Notwithstanding the release set
forth in this Agreement, (i) Employee shall retain all rights, including
indemnification rights, expressly provided to Employee pursuant to the
Indemnification Agreement dated October 19, 2010, among the Company and
Employee, all rights to indemnification under the Company’s By-Laws, as well as
all those rights available to the Company’s directors under Section 174 of the
General Corporation Law of the State of Delaware. 

19. Full and Knowing Waiver. By signing this Agreement, Employee certifies that:
(a) Employee has carefully read and fully understands the provisions of this
Agreement, and has had a reasonable opportunity to ask questions concerning this
Agreement and to have received answers thereto; (b) Employee understands that
this Agreement is a binding contract and understands that Employee has
twenty-one (21) days to review this Agreement in order to decide whether to sign
it, that, after Employee signs it, Employee has a period of seven (7) days to
revoke it and that if Employee decides not to sign this Agreement within the
seven day period in which Employee is permitted to do so, Employee will not be
entitled to the payment of any monies pursuant to this Agreement (the date that
is seven (7) days after Employee has signed this Agreement and not revoked this
Agreement is referred to herein as the “Effective Date”); (c) Employee was
advised by the Company in writing, via this Agreement, to consult with an
attorney before signing this Agreement; and (d) Employee agrees to the terms of
the Agreement knowingly, voluntarily and without intimidation, coercion or
pressure.

20. Breach of Agreement. In the event Employee breaches any of Employee
obligations under this Agreement, or the Employment Agreement, any outstanding
obligations of the Company hereunder shall immediately terminate. If any suit is
brought to enforce the provisions of this Agreement, the prevailing party shall
be entitled to its costs, expenses and reasonable attorney fees as well as any
other remedies available by law. Employee agrees that any violation of Sections
6, and 8 of this Agreement shall cause irreparable harm to Company and Company
shall be entitled to immediate injunctive relief.

 

21. Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be an original but all of which together will constitute one
and the same instrument.

 

 



IN WITNESS WHEREOF, the undersigned have set their hands to this Agreement as of
the date first set forth above.



 



  STEPHEN MARKERT       /s/ Stephen Markert           VITACOST.COM, INC.      
/s/ Jeffrey J. Horowitz   Jeffrey J. Horowitz   Chief Executive Officer



 



 

 

 